Case 6:20-cr-00098-CEM-EJK Document 11 Filed 06/11/20 Page 1 of 2 PageID 27




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.                                                             Case No: 6:20-mj-1426

  JOHN WESLEY MOBLEY, JR.,

         Defendant.
                                                   /

                           NOTICE OF APPEARANCE AND
                            SUBSTITUTION OF COUNSEL

         The Office of the Federal Defender has been appointed by the Court to represent

  the Defendant, John Wesley Mobley, Jr., in the above-styled cause.

         The Clerk is requested to remove Karla M. Reyes as notice counsel, and enter the

  appearance of Michael S. Ryan, Assistant Federal Defender, as counsel for the Defendant.

         Respectfully submitted this 11th day of June 2020.

                                              JAMES T. SKUTHAN
                                              ACTING FEDERAL DEFENDER

                                              /s/ Michael S. Ryan
                                              Michael S. Ryan
                                              Assistant Federal Defender
                                              Arizona Bar No. 0018139
                                              201 S. Orange Avenue, Suite 300
                                              Orlando, FL 32801
                                              Telephone: 407-648-6338
                                              Fax: 407-648-6095
                                              E-Mail: Michael_Ryan@fd.org
Case 6:20-cr-00098-CEM-EJK Document 11 Filed 06/11/20 Page 2 of 2 PageID 28




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that undersigned electronically filed the foregoing Notice of

  Appearance and Substitution of Counsel with the Clerk of Court (CM/ECF) by using the

  CM/ECF system which will send a notice of electronic filing to Sean Shecter, Assistant

  United States Attorney, this 11th day of June 2020.


                                               /s/ Michael S. Ryan
                                               Attorney for Defendant




                                              2
